DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges the Amendment filed April 26, 2021.
The replacement drawings submitted are accepted and the previous drawing objection have been withdrawn.
The replacement specification submitted are accepted and the previous specification objections have been withdrawn. 
All the claim objections appear to have been addressed except for the claim informality that has been addressed in the examiner’s amendment below and are therefore withdrawn. 
All of the 112(b) rejections set forth in the previous office action have been overcome by the amended claims and are therefore withdrawn. 
The double patenting rejection set forth in the previous office action is withdrawn. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 1, line 3, following the term, underside of the replace "baes" with --base--
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of claims 1-7 are previously set force in the office action filed on 01/27/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA V CALDERA whose telephone number is (571)272-6361.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/C.V.C./Examiner, Art Unit 3725                             

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725